Citation Nr: 0014710	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1945 to 
March 1947.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a decision dated in July 1998 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

There is no competent evidence of record to establish the 
presence of any disability or injury or an aggravation of an 
existing disease of injury which has been suffered as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination.



CONCLUSION OF LAW

The claim for benefits under 38 U.S.C.A. § 1151 for residuals 
of a right total knee arthroplasty is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, it must be shown that disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination.  Specifically, 
for a claim seeking compensation for injuries incurred or 
aggravated by VA medical care to be well grounded, a claimant 
must provide medical evidence of a current disability, 
medical evidence, or in certain circumstances lay evidence of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation, and medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Furthermore, where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required to 
establish that the claim is well grounded.  See Jimison v. 
West, 13 Vet. App. 75 (1999).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of a right total knee 
arthroplasty.  While the appellant has argued that he 
experienced constant pain after his initial surgery at a VA 
facility in 1994 and then underwent a second surgery in 1995 
which did not alleviate his pain symptoms, careful review of 
the evidence of record fails to reveal any competent opinion 
relating the presence of any additional disability to the 
1994 or 1995 surgeries performed by VA.  Significantly, on 
outpatient examination in August 1994, approximately four 
months after the initial surgery, it was noted that the 
appellant was doing well until he stepped up on a porch and 
developed pain in his knee.  On VA hospital admission in July 
1995, it was noted that the appellant complained of a painful 
kneecap and he subsequently underwent a partial patellectomy.  
On hospital discharge, it was noted that there were no 
complications during hospitalization.  A private 
hospitalization report dated in July 1997 indicated that the 
appellant underwent revision of the right total knee 
arthroplasty specifically involving the patella component.  
Subsequent private outpatient treatment reports dated in 1997 
and 1998 indicated that in September 1997 the appellant was 
"delighted with the results of his revision surgery and 
states that his preoperative pain has been relieved."  
Physical examination at that time revealed no synovitis or 
effusion and motion was normal and painless.  In June 1998, 
the appellant reported further improvement in his knee and he 
was considered to be doing "quite well."

While the private surgeon noted in May 1997, that it was his 
opinion that the appellant's complaints were related to a 
lateral tilting of the patellar component, there is no 
indication that the failure of this hardware was due to the 
surgical treatment received in 1994 or 1995 provided by VA.  
In fact, there is no competent evidence within the record to 
establish that the appellant has additional disability 
associated with his right knee.  Furthermore, there is no 
competent evidence of record to suggest that the difficulty 
experienced with the patella hardware was anything other than 
a foreseeable consequence of that procedure and as such not 
representative of additional disability such to meet the 
criteria for compensation pursuant to 38 U.S.C.A. § 1151.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his treatment 
provided by VA are found to be inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to any 
particular event or period of time.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims for benefits 
pursuant to 38 U.S.C.A. § 1151; however, through these 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a). 

The Board acknowledges that it has decided the current appeal 
for benefits pursuant to 38 U.S.C.A. § 1151 on a different 
basis than did the RO.  When the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the appellant has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board concludes that he has not 
been prejudiced by the decision herein as his claim, based 
upon the merits of the issue, inherently includes the 
assertion that it meets the threshold requirement of being 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

